USDC IN/ND case 3:19-cv-01026-DRL-MGG document 41 filed 07/23/20 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 WESTFIELD INSURANCE COMPANY,

                         Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-1026 DRL-MGG

 S&L BUILDERS, LLC et al.,

                         Defendants.

                                        OPINION & ORDER
        On January 3, 2020, the clerk’s office entered default against Defendant Matthew Schwartz.

Westfield Insurance Company then moved for default judgment against him. The company requests

this court to declare that “Westfield has no duty under [the insurance policy] . . . to defend Defendants

S&L Builders, LLC, Steve Chupp, and Waneta Chupp . . . .” Id. Though the other defendants have

not responded to Westfield’s motion and though Westfield acknowledges that the requested relief is

not binding on the other defendants, Westfield has not explained why such a declaration of this scope

is appropriate based solely on Matthew Schwartz’s default. A judgment of this nature could lead to an

inconsistent ruling after a decision on the merits against other defendants is reached. Thus, entering a

default judgment against Mr. Schwartz now in this manner would equate to issuing an advisory ruling

on the liability of the other defendants.

        Accordingly, Westfield’s motion for default judgment against Mr. Schwartz (ECF 38) is

DENIED without prejudice to renew.

        SO ORDERED.
        July 23, 2020                                   s/ Damon R. Leichty
                                                        Judge, United States District Court
